Citation Nr: 0023009
Decision Date: 08/29/00	Archive Date: 11/03/00

Citation Nr: 0023009	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  00-13 434	)	DATE
	)
	)




THE ISSUE

Eligibility for payment of attorney fees resulting from past-
due benefits.






FINDING OF FACT

Following an award of past-due benefits, the Department of 
Veterans Affairs (VA) Regional Office (RO) referred this case 
to the Board of Veterans' Appeals (Board) for a decision as 
to whether the attorney was eligible under 38 U.S.C.A. 
§ 5904(d) (West Supp. 1999) for payment of a fee from the 
past-due benefits.  The Board promulgated a decision on 
August 16, 2000.


CONCLUSIONS OF LAW

1.  To ensure that neither the veteran nor the attorney are 
denied due process, the Board decision dated August 16, 2000 
is vacated.  38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.904 (1999).

2.  The Board has no original jurisdiction to adjudicate the 
issue of eligibility or entitlement for attorney fees under 
direct payment contingency-fee agreements.  38 U.S.C.A. 
§§ 5904(d), 7104(a) (West Supp. 1999); Scates v. Gober, No. 
97-875 (U.S. Vet. App. August 14, 2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this case, the Board issued a decision on April 20, 1994, 
in which it determined that the veteran had not submitted new 
and material evidence to reopen the claims for service 
connection for an acquired psychiatric disorder and for 
residuals of a brain concussion.  In addition, the Board 
denied the claims for increased ratings for spondylolisthesis 
of the lumbar spine, evaluated as 10 percent disabling, 
postoperative residuals of synovitis of the left knee, 
evaluated as noncompensable, and bilateral hearing loss, 
evaluated as noncompensable.  

The veteran appealed that decision to the Court.  In a 
decision dated in October 1996, the Court found that the 
veteran had abandoned the claims regarding reopening of the 
disallowance of service connection for residuals of a brain 
concussion, and increased ratings for left knee disability 
and bilateral hearing loss.  The Court found that the veteran 
had appealed only the claims for an increased rating for a 
lumbar spine disorder and reopening of the disallowance of a 
service-connection claim for an acquired psychiatric 
disorder.  The Court vacated the April 1994 Board decision 
with regard to the two issues before it and remanded them to 
the Board.  Judgment was entered in November 1996.

In June 1997, the Board remanded the claims to the RO for 
further development.  In a Supplemental Statement of the Case 
dated in April 2000, the RO granted a 60 percent evaluation 
for the service-connected lumbar spine disability, effective 
from June 16, 1989.  In addition, the RO concluded that the 
claim for service connection for an acquired psychiatric 
disorder had been reopened and denied the claim.  Further, in 
a rating decision dated in April 2000, the RO addressed the 
issue of entitlement to individual unemployability and 
determined that the veteran had been unemployable since he 
had first raised a claim for that benefit during a RO hearing 
on March 5, 1993.  In addition to having the service-
connected lumbar spine disability, evaluated as 60 percent 
disabling, the veteran was service-connected for arthritis of 
the right (dominant) shoulder, evaluated as 20 percent 
disabling, and postoperative residuals of synovitis of the 
left knee, bilateral hearing impairment, postoperative right 
inguinal area hernia, and residuals of laceration of the 
right little finger, all evaluated as noncompensable.

Based on the April 2000 rating decision, the RO calculated 
the veteran's past-due benefits.  In a letter to the veteran 
dated in June 2000, a copy of which was also sent to his 
attorney, he was informed that the total amount of past-due 
benefits from July 1, 1989 to December 1, 1999, was computed 
as $162,176.00.  The letter further notes that 20 percent of 
this amount, or $32,435.20, was being withheld pending a 
determination by the Board as to the amount of attorney fees 
authorized for the VA to pay directly to the attorney.

On August 16, 2000, the Board issued a decision which granted 
payment of 20 percent of the veteran's past-due benefits 
awarded pursuant to the grant of a 60 percent rating for the 
lumbar spine disability, from the effective date of June 16, 
1989; but which denied payment of 20 percent of the veteran's 
past-due benefits awarded pursuant to the grant of a total 
disability rating based upon individual unemployability.

In Scates v. Gober, No. 97-875 (U.S. Vet. App. August 14, 
2000), the United States Court of Appeals for Veterans Claims 
(Court) held that 

[A]ll issues involving entitlement or 
eligibility for attorney fees under 
direct-payment contingency-fee 
agreements, as contrasted with the issues 
of reasonableness and excessiveness, must 
first be addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
sua sponte or other original (on motion) 
[Board of Veterans' Appeals] review.  
Slip op. at 4.

Consequently, the Court vacated the Board decision concerning 
the attorney's eligibility for payment of attorney fees 
withheld by the Secretary from past-due benefits for want of 
original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. 
§ 5904(d), and remanded the matter to the Board with 
directions to dismiss the matter of direct-payment fee 
eligibility as referred to the Board by the RO.

For reasons discussed below, the Board must vacate the August 
16, 2000, decision and dismiss the matter currently before 
it.


VACATUR

The Board may vacate a decision when a veteran or intervenor 
is denied due process of law.  38 U.S.C.A. § 7104(a) (West 
Supp. 1999); 38 C.F.R. §§ 20.904 (1999).  Failure to afford 
the veteran or intervenor initial RO review constitutes a 
denial of due process of law.  38 U.S.C.A. §§ 7104(a), 7105 
(West 1991 & West Supp. 1999); 38 C.F.R. §§ 20.904, 20.101, 
20.1304(c) (1999).  Under Scates, the matter currently before 
the Board must first be addressed by the RO in accordance 
with the normal adjudication procedures and cannot be the 
subject of sua sponte or other original jurisdiction.  
Accordingly, the decision promulgated on August 16, 2000 must 
be vacated in its entirety.


DISMISSAL

Additionally, because this case is the same type of case as 
Scates, the Board must dismiss the matter of direct-payment 
fee eligibility as referred to the Board by the RO for want 
of original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. § 
5904(d).  The matter before the Board is therefore dismissed.


ORDER

The August 16, 2000, decision of the Board is vacated.

The matter before the Board is dismissed.




		
	Heather J. Harter
Acting Member, Board of Veterans' Appeals

 




Citation Nr: 0021762	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  00-13 434	)	DATE
	)
	)



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from May 1960 to May 1964 
and from November 1970 to November 1973.


FINDINGS OF FACT

1.  The Board of Veterans' Appeals (Board) entered a final 
decision denying, in pertinent part, a rating in excess of 10 
percent for spondylolisthesis of the lumbar spine on April 
20, 1994; the Department of Veterans Affairs (VA) had 
received a notice of disagreement with regard to that issue 
after November 18, 1988; and the veteran retained an attorney 
in October 1994, within one year of the date of the Board's 
decision.

2.  For purposes of the issue currently before the Board, on 
October 22, 1999, the veteran and his attorney entered into a 
contingent attorney fee agreement which provided that 20 
percent of past-due benefits awarded in regard to the issues 
before the Board in the April 1994 decision were to be paid 
by the VA to the veteran's attorney.

3.  Following an appeal to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court), the Board 
remanded the claim to the Regional Office (RO) in June 1997.  
In April 2000, the RO granted a 60 percent rating for lumbar 
spine spondylolisthesis with stenosis and radiculopathy, 
effective from June 16, 1989, which resulted in past-due 
benefits being payable to the veteran.  The RO also denied 
the claim for service connection for an acquired psychiatric 
disorder.  In addition, in a rating decision dated in 
April 2000, the RO granted a total disability rating based 
upon individual unemployability, effective from March 5, 
1993.


CONCLUSIONS OF LAW

1.  The requirements for payment of attorney fees from past-
due benefits by the VA pursuant to the terms of the October 
22, 1999, attorney fee agreement, for the receipt of 
increased compensation of 60 percent for service-connected 
lumbar spine spondylolisthesis with stenosis and 
radiculopathy, effective from June 16, 1989, have been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.609 (1999).

2.  The requirements for payment of attorney fees from past-
due benefits by the VA pursuant to the terms of the October 
22, 1999, attorney fee agreement, for the receipt of 
increased compensation for individual unemployability, 
effective from March 5, 1993, have not been met.  38 U.S.C.A. 
§ 5904 (West 1991 & Supp. 2000); 38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board; (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988; and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on April 20, 1994, 
in which it determined that the veteran had not submitted new 
and material evidence to reopen the claims for service 
connection for an acquired psychiatric disorder and for 
residuals of a brain concussion.  In addition, the Board 
denied the claims for increased ratings for spondylolisthesis 
of the lumbar spine, evaluated as 10 percent disabling, 
postoperative residuals of synovitis of the left knee, 
evaluated as noncompensable, and bilateral hearing loss, 
evaluated as noncompensable.  

The veteran appealed that decision to the Court.  In a 
decision dated in October 1996, the Court found that the 
veteran had abandoned the claims regarding reopening of the 
disallowance of service connection for residuals of a brain 
concussion, and increased ratings for left knee disability 
and bilateral hearing loss.  The Court found that the veteran 
had appealed only the claims for an increased rating for a 
lumbar spine disorder and reopening of the disallowance of a 
service-connection claim for an acquired psychiatric 
disorder.  The Court vacated the April 1994 Board decision 
with regard to the two issues before it and remanded them to 
the Board.  Judgment was entered in November 1996.

In June 1997, the Board remanded the claims to the RO for 
further development.  In a Supplemental Statement of the Case 
dated in April 2000, the RO granted a 60 percent evaluation 
for the service-connected lumbar spine disability, effective 
from June 16, 1989.  In addition, the RO concluded that the 
claim for service connection for an acquired psychiatric 
disorder had been reopened and denied the claim.  Further, in 
a rating decision dated in April 2000, the RO addressed the 
issue of entitlement to individual unemployability and 
determined that the veteran had been unemployable since he 
had first raised a claim for that benefit during a RO hearing 
on March 5, 1993.  In addition to having the service-
connected lumbar spine disability, evaluated as 60 percent 
disabling, the veteran was service-connected for arthritis of 
the right (dominant) shoulder, evaluated as 20 percent 
disabling, and postoperative residuals of synovitis of the 
left knee, bilateral hearing impairment, postoperative right 
inguinal area hernia, and residuals of laceration of the 
right little finger, all evaluated as noncompensable.

Based on the April 2000 rating decision, the RO calculated 
the veteran's past-due benefits.  In a letter to the veteran 
dated in June 2000, a copy of which was also sent to his 
attorney, he was informed that the total amount of past-due 
benefits from July 1, 1989 to December 1, 1999, was computed 
as $162,176.00.  The letter further notes that 20 percent of 
this amount, or $32,435.20, was being withheld pending a 
determination by the Board as to the amount of attorney fees 
authorized for the VA to pay directly to the attorney.

The evidence of record contains documentation that the 
veteran retained the attorney in this action in October 1994.  
Apparently, the attorney initially represented the veteran 
through the Veterans Consortium Pro Bono Program.  In April 
1997, the veteran executed VA Form 22a and appointed the 
attorney to be his representative.  In October 1999, the 
veteran and his attorney executed the attorney fee agreement 
at issue in this decision.

Based on this evidence, in regard to the amount of past-due 
benefits awarded for the increased rating for the lumbar 
spine disability, the Board finds that the October 22, 1999, 
attorney fee agreement satisfies the eligibility requirements 
under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  The 
record includes a final decision promulgated by the Board in 
April 1994 which had denied a rating in excess of 10 percent 
for the lumbar spine disability.  In addition, a notice of 
disagreement pertaining to the denial of that issue was dated 
after November 18, 1988.  Finally, documentation reflects 
that the attorney was retained within one year of the Board's 
April 1994 decision.  Thus, all of the statutory criteria for 
payment of attorney's fees directly by VA out of past-due 
benefits with regard to the evaluation for the lumbar spine 
disability have been met.  See 38 U.S.C.A. § 5904(d).

Further, other requirements have been met.  The total fee 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; the amount of the fee is contingent on 
whether the claim is resolved in a manner favorable to the 
veteran, and the award of past-due benefits resulted in a 
cash payment to the veteran from which a fee may be deducted.  
See 38 C.F.R. § 20.609(h)(1).

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom.; In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of Vernon, 8 Vet. App. 457, 459 (1996).  The Board 
notes that under 38 C.F.R. § 20.609(f), fees that total no 
more than 20 percent of any past-due benefits awarded will be 
presumed to be reasonable.  The Board concludes that the fee 
agreed to in this case is neither excessive nor unreasonable 
and is presumed to be reasonable.  See Matter of Fee 
Agreement of Smith, 4 Vet. App. at 492.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits are met 
concerning the past-due benefits resulting from the grant of 
increased compensation for the lumbar spine disability.  
"Past-due benefits" is defined in 38 C.F.R. § 20.609(h)(3) 
as follows:

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal or 
awarded on the basis of a claim reopened 
after a denial by the Board . . . or the lump 
sum payment which represents the total amount 
of recurring cash payments which accrued 
between the effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of the 
benefit by the agency of original 
jurisdiction, the Board . . . or an appellate 
court.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the award 
and the date of the grant of the benefit by the RO.  Thus, 
the attorney is entitled to payment of 20 percent of the 
amount accrued between those two dates.  See 38 C.F.R. § 
20.609(h)(3)(i) (1999).  Payment of monetary benefits based, 
as here, on an award of increased compensation may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999).  Hence, the actual payment of monetary 
benefits was effective from July 1, 1989, as the veteran and 
his attorney were advised by the letter dated in June 2000 
from the RO.

Accordingly, the Board has determined that the attorney is 
entitled to a fee of 20 percent of past-due benefits related 
to the award of a 60 percent rating for the lumbar spine 
disability.  However, there is another issue as to whether 
the attorney is also entitled to 20 percent of the past-due 
benefits calculated from the award of a total disability 
rating based on individual unemployability.  The past-due 
benefits computed as $162,176.00 appear to include not only 
the 60 percent rating for the lumbar spine disability, 
effective from June 16, 1989, but also the total disability 
rating based on individual unemployability, effective from 
May 5, 1993.

In a letter to the Board from the attorney, dated in July 
2000, he argues that he is also entitled to 20 percent of the 
award of the total disability rating based on individual 
unemployability because that issue was inchoate as part of 
the increased rating for the lumbar spine disability.  He 
argues that because the rating increased to 60 percent for 
the lumbar spine disability, the veteran became eligible for 
the total disability rating based on individual 
unemployability.

The Court has addressed this issue recently in another case 
and noted that claims for an increased disability rating and 
a total disability rating based on individual unemployability 
are separate and distinct claims.  In the Matter of the Fee 
Agreement of Carpenter, 13 Vet. App. 382 (2000).  The Court 
determined in that case that because there was never a final 
Board decision with respect to the total disability rating 
based on individual unemployability, the attorney could not 
charge a fee for representing the veteran before the VA or 
the Board on that issue.  Id.

In the present case, the fee agreement specifies that the 
attorney was appointed to represent the veteran in the appeal 
of the April 1994 Board decision and that the attorney was to 
be given full authority to act on the veteran's behalf in the 
claims listed in the April 1994 Board decision.  The issue of 
a total disability rating based on individual unemployability 
was not a listed issue in the April 1994 Board decision.  In 
addition, there is no notice of disagreement with regard to a 
denial of a total disability rating based on individual 
unemployability which was received at the RO on or after 
November 18, 1988.  Accordingly, the basic attorney fee 
requirements set forth in 38 C.F.R. § 20.609 have not been 
satisfied with regard to the issue of a total disability 
rating based on individual unemployability and the VA is not 
authorized to withhold and pay directly to the attorney 20 
percent of the past-due benefits arising from the grant of 
the total disability rating based on individual 
unemployability, effective from March 5, 1993.

Accordingly, the RO must calculate the amount of past-due 
benefits of the 60 percent evaluation for the service-
connected lumbar spine disability for the period from July 1, 
1989 to December 1, 1999, without consideration of the total 
disability rating based on individual unemployability which 
became effective on March 5, 1993.  The VA is authorized to 
pay 20 percent of this amount directly to the attorney.

Finally, the Board notes that, as per 38 U.S.C.A. § 5904, and 
as specified in the attorney fee agreement, if fees for 
expenses under the Equal Access to Justice Act (EAJA), 28 
U.S.C.A. § 2412(d), are awarded, they would reduce the 
contingent fee due for the same work performed.  Section 
5904(d) of title 38, United States Code, shall not prevent an 
award of fees and other expenses under section 2412(d) of 
title 28, United States Code.  Section 5904(d) of title 38, 
United States Code, shall not apply with respect to any such 
award but only if, where the claimant's attorney receives 
fees for the same work under both section 5904 of title 38, 
United States Code, and section 2412(d) of title 28, United 
States Code, the claimant's attorney refunds to the claimant 
the amount of the smaller fee.  Federal Courts Administration 
Act, Pub. L. No. 102-572, § 506, 106 Stat. 4506, 4513 (1992).  
Therefore, EAJA fees awarded where the attorney was paid by 
fee agreement, as here, go first to reimburse the appellant 
the amount paid to the attorney pursuant to that fee 
agreement.

The evidence of record shows that, through a Stipulated 
Agreement between the veteran, through his attorney, and VA 
General Counsel, dated in February 1997, the Secretary of the 
VA agreed to pay the veteran and his attorney jointly 
$4,500.00 and the veteran agreed to release the VA from all 
claims to attorney fees and expenses in connection with the 
appeal.  It is presumed that this money has been paid to the 
veteran's attorney for expenses and the amount should be 
deducted from the amount the attorney collects in attorney's 
fees.


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of a 60 percent rating for the lumbar 
spine disability, from the effective date of June 16, 1989.

Eligibility for payment directly by VA to the veteran's 
attorney is not established for payment of 20 percent of the 
veteran's past-due benefits awarded for the grant of a total 
disability rating based on individual unemployability, 
effective from May 5, 1993.



		
	Heather J. Harter
Acting Member, Board of Veterans' Appeals





 


